Citation Nr: 1629047	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran).  The Veteran served on active duty from January 1972 to February 1986.  The Veteran died in November 2008.  The appeal arises from the appellant's application for DIC benefits based on her contention that the cause of the Veteran's death is service-connected.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Air Force, and his service is greatly appreciated.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for cause of death.  The case has since been transferred to the RO in Waco, Texas.

The Board notes that a Board hearing was scheduled for August 2015, of which the appellant was sent notice.  However, she did not appear, did not submit good cause for failure to appear, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015) (failure to appear for a scheduled hearing treated as withdrawal of request).


FINDINGS OF FACT

1.  The Veteran died in November 2008; the amended death certificate found the cause of death to be a ruptured left internal iliac artery aneurysm due to end-stage renal disease, which was due to hypertension.

2.  The Veteran had no service-connected disabilities at the time of death.

3.  The evidence does not demonstrate that the Veteran had service in Vietnam that would support a presumption of herbicide exposure or actual exposure to herbicide agents during active duty service.

4.  The evidence does not demonstrate that the Veteran's cardiovascular-renal disease, including hypertension, manifested in-service sufficiently to identify the disease entity or within one year of separation from active duty service.

3.  The cause of the Veteran's death was not incurred in or related to active duty service.


CONCLUSION OF LAW

The criteria for DIC based on the cause of death of the Veteran are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 1312, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on November 12, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appellant does not assert that there has been any deficiency in the notice provided to her and has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).

The RO has obtained pertinent medical records including service treatment records and private treatment reports identified by the appellant.  The RO has also obtained a medical opinion from a Veterans Health Administration (VHA) physician in February 2016, a copy of which was sent to the Veteran in April 2016.  The appellant has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

The Board finds that no additional VA opinion is necessary to resolve the claim as there was no associated injury or disease in service and as the Veteran had no service-connected disabilities at the time of his death.  38 U.S.C. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.

II.  Cause of Death

The appellant is seeking service connection for the cause of the Veteran's death.  It is primarily asserted that the immediate cause of death of a ruptured left internal iliac artery aneurysm was caused by his end-stage renal disease, which in turn was caused by his hypertension.  She also raises the herbicide presumption as a basis for service connection as she states that the Veteran was on a "secret mission," was involved in the maintenance of aircraft, and had reported Agent Orange exposure.  She alternatively asserts that the Veteran's renal disease, hypertension, and systolic ejection murmur (SEM) were incurred during the Veteran's service.

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


Service connection for cardiovascular-renal disease, including hypertension, may be presumed if manifest to a degree of 10 percent within one year from the date of separation from a period of qualifying active service lasting 90 or more days.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As cardiovascular-renal disease, including hypertension, is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, VA has established a presumption of herbicide exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran died in November 2008.  At the time of his death, there were no service-connected disabilities.  The immediate cause of death listed on the amended death certificate was a ruptured left internal iliac artery aneurysm, which was due to or a consequence of end-stage renal disease, which in turn was due to or a consequence of hypertension.  A significant condition contributing to death, but not resulting in the underlying cause, was infective endocarditis of the mitral valve due to bacteremia.  See VBMS, 8/9/10 Death Certificate.

Regarding the matter of exposure to herbicides, despite the Veteran's previous reports of Agent Orange exposure and the appellant's contentions of such, there is no evidence that the Veteran had official duty in the Republic of Vietnam.  The Veteran's service personnel and service treatment records have been reviewed, and they reveal no evidence of any official duty or visitation in the Republic of Vietnam.  See VBMS, 6/16/14 Military Personnel Record, p. 3; 4/12/11 VA 21-3101.  In fact, his DD Form 214 reflects that he had no foreign service at any point during his active duty service.

The Board acknowledges statements by the Veteran's daughter that the Veteran had described flying overseas during the Vietnam War in around 1972 to Southeast Asia and landing but never leaving the plane, and by the appellant that the Veteran was exposed to Agent Orange during service based on the Veteran's involvement in the maintenance of aircraft and reference to a "secret mission."  See VBMS, 2/28/13 Buddy/Lay Statement (daughter); 2/28/13 Correspondence.  However, the statements by the daughter and appellant are contradictory to the evidence of record.  Specifically, there is no indication of any foreign service in the Veteran's personnel records and DD Form 214.  Additionally, there is no evidence of actual exposure to herbicide agents during service.  Although an October 2008 private treatment record reflects the Veteran's report of exposure to various chemical agents, including Agent Orange, during service, no details were provided.  Furthermore, the Veteran was not competent to state that any aircraft with which he came into contact was contaminated with herbicide.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  It was noted that in contrast to situations involving alleged medical symptoms or injury, a non-combat claimant's lay assertion that an event occurred in service must be weighed against other evidence of record, including lack of documentary evidence of the incident.  Id.

Given that the daughter's and appellant's statements are based on the Veteran's reports before his death, and given the amount of time that has passed since those statements were made, the Board finds that the statements by the Veteran's daughter and appellant are not credible.  In making such a finding, the Board is not implying that the appellant or the Veteran's daughter has any intent to deceive.  Rather they may simply be mistaken in their recollections due to the fallibility of human memory for events that occurred decades ago, and there is no way to obtain clarification or further explanation of such statements made by the Veteran.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).  Therefore, as the weight of the evidence does not demonstrate some duty or visitation onshore in Vietnam or actual Agent Orange exposure, the Board finds that the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) do not apply in this case and that there is no competent evidence of record showing that the Veteran was in fact exposed to herbicides.

The appellant alternatively asserts that the Veteran incurred hypertension, renal disease, and SEM in service.

Service treatment records (STRs) show that at a November 1971 medical examination, the Veteran had normal clinical evaluations for the heart and vascular system and had a blood pressure of 130/80.  He denied palpitations or pounding heart, and recent weight gain or loss.  See VBMS, 6/26/14 STR, p. 2, 46.  An annual physical in June 1980 revealed an SEM that was not present at the last examination and blood pressure of 128/80.  See id. at 4.  As such, a cardiology evaluation of the heart murmur was recommended.  See id.  A September 1980 treatment record reveals an abnormal electrocardiogram (ECG) and "incomplete right bundle branch block pattern, borderline left axis."  See VBMS, 6/26/14 STR (68 pages), p. 42.  An examination revealed normal S1, physiologically split S2, and II/VI SEM at the base of the heart.  The Veteran was diagnosed with a functional heart murmur and an incomplete right bundle branch block, not unusual in the absence of an organic heart disease.

During active duty service, the Veteran had blood pressure readings of 120/62 and 130/70 in September 1975, 130/80 in March 1979, 120/90 in July1979, 120/70 in June 1980, 130/80 in February 1981, 110/70 and 120/76 in March 1981, 110/60 and 132/66 in September 1981, 116/60 and 124/68 in December 1981, and 134/80 in February 1984.  See id. at 13, 25-26, 34, 37-40; see 6/26/14 STR at 6, 85-87.

Service treatment records also reveal a diagnosis of exogenous obesity and enrollment in a weight control program due to his weight exceeding the maximum Air Force standard.  A February 1981 record reveals that he could get down to the Air Force weight but could not keep it due to overeating under pressure and at night.  See 6/24/14 STR at 36, 73, 75, 79; see also 6/24/14 STR (68 pages) at 10, 40, 43-46, 49, 51.

The earliest post-service treatment record is dated March 2003, which noted a long history of hypertension dating back at least 10 years and new onset of renal failure.  The Veteran reported hypertension since 1985 but that he had been off medication due to lack of funds, and that he had been previously told of abnormal renal function.  A cardiac examination revealed regular rate and rhythm, and S1 and S2 with an S3 gallop.  He was diagnosed with advanced renal failure secondary to the hypertensive nephrosclerosis and possible chronic glomerulonephritis; fluid overload congestive heart failure, resolved; large pericardial effusion, possibly uremic; accelerated hypertension; and hypertensive cardiomyopathy.  See VBMS, 7/26/10 Private Treatment Records, p. 15, 31, 41, 43.

Private treatment records reveal that the Veteran began dialysis in August 2003 with a diagnosis of hypertension, which was essentially controlled when he was on medication and caused his end-stage renal disease.  See VBMS, 7/13/10 Private Treatment Records (Fort Worth Dialysis 3/25/04-5/1/06), p. 39, 101, 143; 7/13/10 Private Treatment Records (Forth Worth Dialysis 5/16/06-8/28/08), p. 105.  In March 2007, a cardiovascular examination revealed regular rhythm and rate, no S3, and no S4 auscultated; and the Veteran was assessed with a history of hypertension and end-stage renal disease that was clinically stable and on hemodialysis.  See VBMS, 7/13/10 Private Treatment Records (Fort Worth Dialysis 1/26/07-9/15/08), p. 117.  The Veteran continued to receive treatment until his death.

An April 2016 VHA letter indicated review of the appellant's claims file, including the Veteran's service treatment records, post-service treatment records, and autopsy reports.  The VA cardiologist provided a complete rationale and specifically explained that the autopsy findings were not consistent with a progression of a functional heart murmur as the cause of death.  As such, he opined that it was "extremely UNLIKELY that the cause of death of [the Veteran] was related to his in-service [SEM]."

Based on the evidence of record, both lay and medical, the Board concludes that the Veteran did not incur any injury or disease during active duty service that may be related to renal disease or hypertension, and that the in-service SEM was not the primary or contributory cause of death.  Additionally, the Veteran's cardiovascular-renal disease, including hypertension, did not become manifest to a degree of 10 percent or more within one year of separation from active duty service.  The Board also finds that the ultimate post-presumptive period incurrence of hypertension and renal disease, as well as aneurysm, are not related to active duty service.

As an initial matter, the Board finds that there is no evidence of treatment or diagnosis of hypertension or renal disease during service.

The Board notes that, for VA purposes, hypertension is defined as diastolic blood pressure that is predominately 90 mm. or greater.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

Although there is evidence of isolated elevated blood pressure readings during service, only the reading from July 1979 had a diastolic blood pressure that was 90 mm., which is inadequate to confirm a diagnosis of hypertension.  Additionally, although the Veteran reported during the course of treatment to have had hypertension since 1985, there is no evidence of any such diagnosis or treatment of hypertension in the service treatment records.  While there is no separation examination report associated with the STRs, a July 1985 Dental Patient Medical History from specifically denies a history of hypertension.  This is contemporaneous evidence to service that otherwise contradicts the Veteran's later statements of hypertension back to 1985.  The medical evidence otherwise notes a medical history of hypertension 10 years prior to 2003, which at the earliest would indicate diagnosis of hypertension back to 1993, some 7 years after service separation. 

The Board also acknowledges the appellant's contentions in her February 2013 correspondence that the Veteran's weight problems during service were early manifestations of his renal disease, which was not diagnosed until post-service.  She stated that the Veteran was not evaluated to discover the underlying cause of extra weight while in service and was rather discharged.  However, the Board refers to a February 1981 service treatment record that noted that the Veteran was able to meet the Air Force weight standard but had difficulty maintaining it due to his tendency to overeat under pressure and snack at night.  See 6/24/14 STR (68 pages) at 40.  As such, his weight issues were not inexplicable, and there were no other problems noted during service that indicated any kind of connection to a renal disease.

As discussed above, the evidence does not support a diagnosis of hypertension or renal disease manifesting to a compensable degree within one year from separation from service.  In order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 mm. or more, that systolic pressure is 160 mm. or more, or a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 mm. or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  There is no indication of such within one year from separation.  Furthermore, the Veteran's renal disease had an onset of March 2003, seventeen years after separation from service.  As such, the chronic disease presumption does not apply.

The Board notes that the Veteran's blood pressure at his enlistment examination was 130/80.  While this reading may be considered borderline pre-hypertensive, the enlistment examination report did not include any notation of such.  As such, the Veteran is presumed to be sound.  Although his service treatment records reflect isolated elevated blood pressure readings, the Board reiterates that a chronic high blood pressure condition (i.e., hypertension) was not diagnosed in service; and not  until many years thereafter.  As such, the Board finds that they are not sufficient to establish in-service hypertension based on chronicity of in-service symptomatology.

The amendment to the death certificate also noted that infective endocarditis of the mitral valve due to bacteremia contributed to death, although it did not result in the underlying cause.  Although the Veteran was diagnosed with SEM both during and post-service, the April 2016 VHA opinion stated that the in-service SEM was extremely unlikely to be related to the cause of death as the autopsy findings were not consistent with a progression of a functional heart murmur as the cause of death.  Additionally, there is also no evidence of bacteremia during service.

In summary, the Board finds the following:  the Veteran had no visitation in the Republic of Vietnam; no actual exposure to herbicide agents during service; no manifestation of chronic disease within one year of separation from active duty service; no chronic symptomatology of hypertension during service; no cause of death related to SEM noted during active duty service; and no renal disease or bacteremia during active duty service.  Therefore, the Board concludes that the preponderance of the evidence is against the appeal and that service connection for the cause of the Veteran's death is not warranted because it has not been shown that the Veteran had service-connected disabilities that substantially or materially caused or contributed to the Veteran's death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





							[CONTINUED ON NEXT PAGE]
ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


